Citation Nr: 0518419	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected prepyloric ulcer, currently evaluated as 
twenty (20) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), sent to him by the Roanoke, Virginia, RO, which 
denied a higher evaluation for service-connected prepyloric 
ulcer and service connection for a heart disorder.  The 
veteran perfected an appeal only as to the issue of an 
increased rating for prepyloric ulcer.      

In July 2003, the veteran testified in person before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Washington, D.C.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development in the form of 
another, more contemporaneous VA compensation and pension 
(C&P) medical examination (the last pertinent C&P examination 
was conducted in June 2002) and the gathering of additional 
pertinent medical records is needed before a decision can be 
issued on the merits of the claim of entitlement to an 
increased evaluation for prepyloric ulcer.  Further 
development would ensure that the veteran's due process 
rights, including those associated with Veterans Claims 
Assistance Act (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and VA regulations implementing 
VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
specific bases for remand are set forth below.

In deferring appellate adjudication at this juncture, the 
Board has borne in mind the veteran's July 2003 Board hearing 
testimony to the effect that he has had unexplained weight 
loss during the three months prior to the Board hearing; that 
he is regularly being seen for a private gastroenterologist; 
that his departure from his last gainful employment ten years 
before "had a lot to do with" ulcer symptoms; that ulcer 
symptoms have worsened, and thus, he is on "new" ulcer 
medication; that he has not "responded" to medication; and 
that he is incapacitated by ulcer symptoms at least on a 
weekly basis.

In this connection, the Board notes that a claimant's bare 
assertion of worsened symptoms in an increased rating claim, 
alone, or even the passage of a specific time period after 
the performance of the last pertinent C&P medical 
examination, would not trigger a Board remand for further 
evidentiary development.  Rather, the Board reviews the 
entire record, as it has done here, to determine whether due 
process concerns and the interest of ensuring pertinent 
factual bases are documented in the record demand further 
development.  It is noted that, while the veteran has 
indicated that ulcer symptoms are debilitating, and caused 
him to stop working, and, more recently, to lose weight, the 
totality of the objective evidence, associated with the 
record to date, does not seem to satisfactorily buttress his 
statements.  For instance, nothing in the current record 
indicates that the ulcer symptoms had been, and are, so 
severe, that it alone impeded or precluded work (it is noted 
that the majority of the medical evidence dated within the 
last decade and a half concerns significant cardiovascular 
problems, as well as various nonservice-connected ailments 
like diabetes), other than the veteran's assertion that this 
was the case.  
       
Notwithstanding the above, however, the Board concludes that 
the most appropriate disposition of the claim at this time is 
deferment pending further development.  The Board's decision 
to do so is grounded largely upon its concern about ensuring 
as complete a record as is reasonably possible, bearing in 
mind, in particular, recent lay testimony concerning 
exacerbated ulcer symptoms and that a C&P examiner doctor has 
not had the benefit of considering such evidence, as well as 
more contemporaneous medical records.     

In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical, whether for private or VA 
medical treatment - relevant to the claim 
of entitlement to a higher evaluation for 
prepyloric ulcer that he has in his 
possession.  

2.  Obtain any additional medical 
treatment records that are not currently 
in the claims folder (particularly those 
of the veteran's private 
gastroenterologist(s) at Richmond 
Gastroenterology Associates, Inc.)  
Ensure that medical records from VA 
facilities, if any, also are obtained and 
associated with the claims folder.  Also 
ask whether there are any other medical 
records that are not covered in this 
remand directive or are missing from the 
claims folder, and if so, obtain them and 
ensure that they are in the claims 
folder.

3.  After completing the above, and 
obtaining as many pertinent missing 
records as possible consistent with the 
above directives, schedule the veteran 
for VA C&P medical examination to assess 
the current extent or severity of 
prepyloric ulcer.  

The examiner should address, in 
particular, the extent of the disorder, 
describing it, to the extent possible, as 
mild, moderate, moderately severe, 
severe, or pronounced; whether the 
veteran has weight loss due to ulcer (and 
if so, how much), melena, anemia, 
hematemesis, vomiting (and if so, how 
often), stomach pains (and if so, how 
often), or recurrent incapacitating 
episodes averaging ten days or more in 
duration a minimum of four times a year.  
He should also indicate whether the ulcer 
is so severe that it is only partially 
relieved by standard therapy, with 
periodic vomiting, recurrent hematemesis 
or melena, and with manifestations of 
anemia and weight loss productive of 
definite impairment of health.  He should 
also indicate whether the veteran has 
moderately severe symptoms of impairment 
manifested by intercurrent episodes of 
abdominal pain at least once a month 
partially or completely relieved by ulcer 
therapy, mild and transient episodes of 
vomiting or melena.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7304-7306 
(2004).    

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to his evaluation the 
veteran's medical history, and such 
history should be discussed in the 
written report to the extent necessary to 
adequately explain the bases for the 
opinions on the inquiries posed herein.   
In this connection, the examiner should 
discuss any evidence that the veteran's 
complaints are not supported by objective 
or physical findings.   

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
written examination report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

4.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




